255 S.W.3d 536 (2008)
Ricardo ELLIOT, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90561.
Missouri Court of Appeals, Eastern District, Division Three.
June 17, 2008.
Ricardo Elliot, Charleston, MO, pro se.
Jeremiah W. (Jay) Nixon, Attorney General, Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Ricardo Elliot ("Movant") appeals the judgment denying his "Motion to Reopen Sua Sponte Inquiry of Fraud and Abandonment Committed Against [Movant] and the Court by [his post-conviction counsel]." We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).